Citation Nr: 0607895	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-36 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for dizziness with 
fainting.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from December 1983 to March 
1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  In April 2005, the case was remanded for 
additional development and is now been returned for further 
appellate review.  Service connection was granted in a 
November 2005 rating decision, and a 10 percent rating was 
assigned.  Therefore, that issue is no longer on appeal.  

The issue of entitlement to service connection for dizziness 
with fainting is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., and is addressed 
in the REMAND portion of this decision.  


FINDING OF FACT

The veteran is not shown to have chronic headaches that are 
etiologically related to active service or to a service-
connected low back disorder.  


CONCLUSION OF LAW

Chronic headaches were not incurred in or aggravated by 
service and are not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that a VCAA letter was sent to the veteran 
in June 2003, prior to the July 2003 rating decision which, 
in part, denied service connection for headaches.  The 
veteran submitted a notice of disagreement with that 
decision, and this appeal ensued.  She was issued a SOC in 
October 2003 and a SSOC in November 2005, both of which 
included discussion and recitation of the duty to notify and 
assist regulations.  She was also issued another VCAA letter 
in May 2005.  These documents notified her that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  She 
was advised that it was her responsibility to either send 
medical treatment records from any private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for her.  She 
was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the veteran.  VA made all reasonable efforts 
to assist her in the development of the claim and notified 
her of the information and evidence necessary to substantiate 
the claim.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  A VA examination to address the etiology of the 
veteran's headaches was recently completed.  The requested 
evaluation was conducted in May 2005 and a report of that 
exam was added to the claims file.  An addendum to that 
report from August 2005 was also added to the file.  Although 
the veteran's representative has raised the question of the 
adequacy of the examination, the Board concludes that the 
examination appears to be thorough and includes examination 
of the entire claims file.  The examiner specifically 
comments on the etiology of the veteran's headaches.  Thus, 
the evidence of record is sufficient to make a decision 
without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate her claim for service connection, 
but she was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Analysis

The veteran contends that she has suffered from headaches 
since service and is entitled to service connection.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §1131 (West 2002);  38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2005).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The service medical records reflect that the veteran was seen 
on occasion for headaches.  Numerous tests were conducted, to 
include a computerized tomography of the head, and no chronic 
condition (headaches or otherwise) was noted.  Post service 
private and VA records dated from 1993 through the present 
day show complaints to include headaches.  Service connection 
was recently established for her lumbar spine complaints.    

At a May 2005 VA examination, the veteran reported headaches 
on a daily basis.  They frequently woke her up at night and 
lasted from one to eight hours.  Ibuprofen offered the best 
relief for her complaints.  Neurological examination was 
negative.  Following review of the entire record, and 
examination of the veteran, the examiner diagnosed tension 
headaches, not prostrating in the past year.  The examiner 
did not find that veteran's headaches were attributed to her 
back condition.  

In an August 2005 VA examination addendum, the examiner also 
noted that the service medical records did not contain 
specific information related to treatment for severe 
headaches, hospitalization, or quarter's assignment for 
incapacitating headaches.  As the veteran did not have an 
entry related to treatment for ongoing, severe or 
incapacitating tension headaches during service, it was 
opined that it was not as likely as not that her headaches 
were incurred in or aggravated by military service.  

The evidence does not reflect a chronic disorder associated 
with headaches during service, and it was multiple years 
after separation from service before the veteran again 
reported such.  On examination, examiners specifically opined 
that her headaches were tension related.  The claims file was 
reviewed as evidenced by the examiners' notations as to 
specific inservice treatment records.  It was pointed out 
that no inservice chronic condition was shown, even after 
numerous tests were conducted.  Notably, while findings 
pertaining to the veteran's low back condition were reported 
in detail, at no time, did the examiner relate the veteran's 
complaints of headaches to her back problems.  

The Board notes that while the veteran has current complaints 
of headaches, there simply is no objective medical evidence 
linking her complaints to active service or to her service-
connected back disorder.  There is no nexus opinion of record 
indicating that the veteran has headaches that are 
etiologically related to active service or her service-
connected back disorder.  As the record contains no evidence 
that the veteran had chronic headaches during active service, 
and there is no further objective evidence of this condition 
until numerous years after service separation from service, 
there is no prior evidence of headaches on which to base a 
nexus opinion.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd 230 F.3d 1330 Fed. Cir. 2000).  

Absent evidence of chronic headaches occurring during active 
service, or medical evidence linking the veteran's current 
headaches to active service or to a service-connected 
condition, service connection is not warranted.  

To the extent that the veteran ascribes any current headaches 
to active service, it is now well established that a person 
without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
38 C.F.R. § 3.159(a) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for headaches, and the claim must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for headaches is denied.  


REMAND

Unfortunately, as to the issue of entitlement to service 
connection for dizziness with fainting, a remand is again 
required.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that she is afforded every possible consideration.

Unlike the issue of entitlement to service connection for 
headaches where it is concluded that the examiners 
specifically and directly addressed the etiology thereof, it 
is concluded that additional opinion is necessary to address 
the etiology of the veteran's syncopal episodes (dizziness 
and fainting).  

Again, it is noted that the service records are replete with 
episodes of dizziness with fainting spells.  Post service 
records show treatment for dizziness, and the veteran 
contends that this condition has continued over the years.  
Service connection for a lumbar spine condition was recently 
established.  The veteran contends that current complaints of 
syncopal episodes could be related to pain associated with 
her back problems or as a result of headaches.  

At a May 2005 VA examination, the examiner concluded that her 
brief fainting spells were more likely than not a vagal 
response to pain on two occasions during service and simple 
postmicturition vasovagal syncope on the third occurrence.    
However, the question as to whether the veteran has such 
episodes as a result of pain associated with recently 
service-connected back disorder was not adequately addressed.  

As requested by the veteran's representative, additional 
opinion should be obtained as to whether complaints of 
dizziness and fainting spells are the result of the recently 
established service-connected low back disorder.  Assistance 
by VA includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

In view of the foregoing, this case is REMANDED for further 
development:  

1.  The claims folder should be forwarded 
to the VA examiner at the VA facility in 
Alaska, who conducted the May 2005 VA 
examination.  (If he is unavailable 
forward to another VA specialist).  The 
examiner is asked to express an opinion 
as to whether it is very likely, at least 
as likely as not (50 percent or more 
likelihood), or highly unlikely that any 
syncopal episodes (dizziness and 
fainting) that may be present were caused 
or aggravated (worsening of underlying 
condition versus temporary flare-up of 
symptoms) by the recently service-
connected lumbar spine disorder.  The 
examiner is specifically requested to 
comment on whether pain associated with 
the back disorder could have caused the 
inservice and post service episodes and 
whether a chronic condition associated 
with the veteran's past history of 
dizziness and fainting spells exists at 
the current time.  

The examiner should be free to schedule 
another examination, if necessary.  If 
the requested medical opinion cannot be 
provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  All findings should be 
reported in detail.

2.  After completing any additional 
development deemed necessary, the AMC 
should readjudicate the claim for service 
connection.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


